Citation Nr: 1213238	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in October 2007 when it was remanded for additional development.  

In April 2010, the Board issued a decision which reopened the Veteran's claim of service connection for PTSD, and denied the claim on de novo review.  The appellant appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  In the Joint Motion, the parties noted that the aspect of the April 2010 Board decision that reopened the claim was not disturbed.  

The Board notes that in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a claim for service connection for a psychiatric disability (and that such matter(s) is/are before the Board).  In the instant case, the matters of service connection for PTSD and for a psychiatric disability(ies) other than PTSD are handled separately because there was a prior final decision in the matter of entitlement to service connection for PTSD (see Clemons, supra).  The Joint Motion does not provide otherwise.  

In April 2010, the Board referred to the Agency of Original Jurisdiction (AOJ) the matter of service connection for a psychiatric disability other than PTSD.  As no action has yet been taken on this matter, it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action on his part is required.  


REMAND

The Joint Motion found that the Board had not considered the revised 38 C.F.R. § 3.304(f) (which notably came into effect after the Board's decision) or the Court's holding in Ervin v. Shinseki, 24 Vet. App. 318 (2011) (also after the Board's. and holding that the liberalizing amendment to 38 C.F.R. § 3.304(f) applies to cases pending before the Court) in rendering its decision, and that a remand for the Board to address these matters is necessary.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (emphasis added): 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Notably, it is not alleged that the Veteran engaged in combat in service.  Instead, he alleges two non-combat stressors that occurred during his active service:  First, that he was stabbed in the back during a fight that took place as he was exiting an EM Club.  He states he was treated for such injury in service, and has provided a supporting statement from his former spouse, C.K., indicating she was present during the altercation and took the Veteran to have the back stab wound treated (and that for career purposes they requested that the visit not be documented).  He has attempted to establish he was treated for a back stab wound in service by submitting photographs of a scar on his back and a single page record appearing to be a copy of a service treatment record (STR) from March 1974 noting suture removal.  [Notably, a back scar was noted on pre-induction examination, as well as on separation.]  Regarding the March 1974 STR, w hen the Veteran submitted the photocopy (which was not among the STRs associated with his claims file), it did not identify either the patient or the anatomical location of the sutures removed.  In his July 2006 VA Form 9 (Substantive Appeal), he stated that he received the document from VA, and that his patient identification was on the reverse side of the document; however, he did not submit the reverse of the document.  With March 2012 correspondence, the Veteran's attorney re-submitted a two-sided copy of the March 1974 STR and another record dated a full year later (in March 1975) on the reverse.  Because the reverse side dated a year later is among the records in the claims file (and that copy does not show/include the March 1974 STR), and because the March 1974 STR appears to be a continuation of a record from a preceding page (which has not been submitted), the authenticity of this submission is called into question, and must be resolved.  As the Veteran and his attorney appear to be suggesting that they possess an original document from which this two-sided photocopy was made (apparently at the attorney's office), verification of the authenticity of this submission becomes necessary.  

The second alleged stressor event involves the Veteran's allegation that he participated in search and rescue mission following a helicopter crash into the Patuxent River.  The Veteran's accounts of this event have been various and inconsistent; VA has been unable to corroborate this event occurred as described or that the Veteran participated in such event in any way.  In March 2012 correspondence, the Veteran's attorney reported the stressor event involved a helicopter from a construction site crashing into the Patuxent River in Maryland.  At the time of the crash, the Veteran was allegedly participating in private recreational activity (i.e., taking dive lessons) in the area and was requested to dive to help with the recovery efforts.  When he dove into the river, he was quickly separated from the group and when he resurfaced, he was distanced from the group and unsure of his location.  The incident was stressful and scary to him.  The attorney cites to the amended 38 C.F.R. § 3.304(f), but does not how the amendments to § 3.304(f) apply to the circumstances presented in the instant case.  The attorney has stated that he was able to confirm a helicopter crashed mid-channel at the construction site of the Patuxent River Bridge on January 9, 1976 (but has not submitted any corroborating information).  Significantly, the Veteran had previously reported (in August 2003) that the event took place in 1973.  [The Board observes that when an attorney/or representative alleges knowledge of information/evidence corroborating a Veteran's claim, but does not submit such evidence/information for the record, such action does not expedite the processing of a veteran's claim/appeal.]  
The Veteran is advised that a governing regulation provides that when information/evidence requested in connection with a claim for VA benefits  is not received within a year of the request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must arrange for exhaustive development to obtain information corroborating the Veteran's two alleged stressor events in service, i.e., his alleged stabbing outside an EM club and his participation in a search and rescue mission following a helicopter crash into the Patuxent River.  Regarding the stabbing incident, because the Veteran via his attorney has submitted a two-sided photocopy of a document (with one side relating to a 1974 treatment record and the other side to 1975 treatment) alleged to be a photocopy of an original with such positioning of the reports, and because the records in the claims file (allegedly the source for the submission) contain only a document showing what is on one side, the RO should arrange for authentication of the submission (i.e., that it is indeed a two-sided copy of a two-sided original).  They should be asked to submit the original from which the copy was made for the record.  They should be afforded the period of time provided under 38 C.F.R. § 3.158(a) to respond.  Regarding the second alleged incident, the Veteran's attorney should be asked to identify the source of his ability "to confirm" the helicopter crash in the Patuxent River in January 1976.  He should have the year provided by 38 C.F.R. § 3.158(a) to respond.  The RO should compile all information available pertaining to such incident (including from print media archives) for purposes of comparison to the Veteran's accounts of the incident.  If the helicopter crash is corroborated, the RO should proceed to corroborating the Veteran's alleged participation in the event, to include ascertaining which dive school was conducting training in the Patuxent river in January 1976, that the Veteran indeed was enrolled in such dive school at the time, that the dive school was involved in search operations, and which authorities responsible for rescue associated with the helicopter crash requested a dive school (and trainees) to participate in a winter search/rescue effort in the Patuxent River.  Print media should be searched for any corroborating information regarding the extent of the search/rescue operations conducted.  

In light of the Joint Motion Directive to the Board to address the applicability of the revised 38 C.F.R. § 3.304(f) in this matter (and because applicability does not appear to be clearly evident) the Veteran's attorney should also be asked to present argument explaining his belief why the revision applies in the instant case.  

All development efforts and responses must be documented in the claims file.  

2. The RO should then review the entire record and arrange for any further development suggested by that sought above.  Then the RO should make a formal determination as to whether either of the Veteran's alleged stressor events is corroborated by credible supporting evidence (or falls under the criteria of the § 3.304(f) revisions, and therefore does not require further corroboration); in doing so the RO should address any credibility issues raised.  If (and only if) either stressor event is deemed corroborated (or found to be such as not requiring further corroboration under the revised 38 C.F.R. § 3.304(f), the RO should arrange for the veteran to be examined by an appropriate psychiatrist or psychologist to determine whether or not he has PTSD related to such stressor.  

3. .  Then the RO should readjudicate de novo the Veteran's reopened claim of service connection for PTSD (to specifically include consideration of the applicability of the revised 38 C.F.R. § 3.304(f)(3)), and addressing all specific contentions by the Veteran's attorney in his various briefs.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The purpose of this remand is to ensure compliance with the Court's mandates (as expressed in the Joint Motion).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

